Judge Crenshaw.
I concur in reversing the judgment and remanding the cause. But as it is assigned as Error that the note was not presented for payment at the Bank where payable, and as this question has been fully and ably discussed, as it frequently occurs on the Circuit, and it is important to the practice that it should be settled, I shall avail myself of this occasion to express my opinion on this point also. On this point the case cited from the English Common Law Reports, (a) and the reasons given by the Chancellor for that decision, are satisfactory to my mind in forming an opinion. >
According to the doctrine then laid down, the plaintiff cannot recover on a contract to pay a debt at a particular place, unless he aver and prove a demand at that place. I think this omission would of itself have been fatal, had it not been assigned as cause of demurrer, and that demurrer afterwards withdrawn and a judgment permitted to go by nil dicit.

 6 Eng. Com. Law Reports, 58. 2 Broderip and Bingham, 165. Rowe vs. Young.